799 So. 2d 1095 (2001)
Bryan K. HOGAN, Appellant,
v.
STATE of Florida, Appellee.
No. 2D01-2154.
District Court of Appeal of Florida, Second District.
October 31, 2001.
STRINGER, Judge.
Bryan K. Hogan appeals the summary denial of his pro se motion to correct illegal sentence. Although Hogan styled his motion as a motion to correct sentence pursuant to Florida Rule of Criminal Procedure 3.800(a), Hogan is in fact challenging his convictions rather than his sentences which have long since expired. Hogan's motion meets the pleading requirements of rule 3.850 and should have been treated as a rule 3.850 motion by the trial court. Hogan's motion was filed within the window created by Wood v. State, 750 So. 2d 592 (Fla.1999), and raises claims that are traditionally cognizable in error coram nobis. See State v. Perry, 786 So. 2d 554 (Fla.2001). We therefore reverse and remand for the trial court to consider Hogan's motion as a rule 3.850 motion in light of Perry of which the trial court did not have the benefit at the time of its ruling.
Reversed and remanded for further proceedings consistent with this opinion.
BLUE, C.J., and DAVIS, J., Concur.